DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Curtiss Dosier on Thursday February 11, 2021.

The application has been amended as follows: 

21.  A mountable wireless speaker, comprising:
a housing having a first wall and a second wall spaced from the first wall; a locking portion;
the first wall defining an attachment region including the locking portion and a periphery immediately surrounding the attachment region, the locking portion comprising an open space and at least a first interlocking surface portion, a second interlocking surface portion, and a third interlocking surface portion, each of the interlocking surface portions surrounding at least a portion of the open space and being circumferentially offset from each other, wherein the locking portion is configured to interlock with a cooperating mount having a plurality of tabs, wherein 
at least one magnet enclosed within the attachment region such that at least an outer surface of the attachment region completely conceals the at least one magnet, the at least one magnet located within the attachment region and outside of a boundary defined by the open space of the locking portion, the at least one magnet configured to facilitate location of the attachment region relative to the mount prior to interlocking of the housing with the mount or to allow the housing to be secured to a cooperating magnetically-attractive surface.

23. A mounting system for mounting a wireless speaker to an associated mount, comprising:

a locking member associated with the speaker, the locking member included within an attachment region having a structure defined by a wall of the speaker, wherein a periphery of the wall immediately surrounds the attachment region, the locking member designed to receive an interlocking member associated with the mount, the locking member comprising an open space and a plurality of interlocking surface portions, the plurality of interlocking surface portions surrounding at least a portion of the open space and being circumferentially offset from each other, each of the interlocking surface portions including a retaining surface that defines an interlocking area;

the interlocking member comprising a plate portion having a plurality of engaging members, each of the engaging members being configured to interact with one of the plurality of interlocking surface portions such that, in use, the plate portion is received in the open space and each of the plurality of engaging members is disposed within one of the plurality of interlocking areas to achieve an interlocked position between the interlocking member and the locking member; and

at least one magnet enclosed within the attachment region such that at least an outer surface of the attachment region completely conceals the at least one magnet, the at least one magnet located within the attachment region and outside of a boundary defined by the open 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art Kriesel (US 2006/0229740) introduces a container having a locking portion with locking tabs to engage the tabs of the inserted locking member. Kriesel fails to teach a magnet incorporated within the boundaries of the locking portion and needed to facilitate the joining of the mount to the container. Inclusion of the magnetic component proved to be the novel feature of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAVEN COLLINS/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735